Citation Nr: 1646425	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for benign thyroid nodules, to include as due to exposure to ionizing radiation. 

3.  Entitlement to service connection for posterior subcapsular cataract, left eye, to include as due to exposure to ionizing radiation. 

4.  Entitlement to service connection for skin cancer, to include squamous cell carcinoma of the left hand, to include as due to exposure to ionizing radiation. 

5.  Entitlement to service connection for anemia (also claimed as a bone condition), to include as due to exposure to ionizing radiation. 

6.  Entitlement to service connection for a cardiovascular disability (originally claimed as a cardiac abnormality). 


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1943 to April 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO denied service connection for the disabilities on appeal.  The Veteran appealed the RO's determination to the Board.  Jurisdiction of the appeal currently resides with the St. Petersburg, Florida RO. 

The Veteran was scheduled for an October 2016 Board videoconference hearing before a Veterans Law Judge via his local VA office.  A notation in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his hearing request because he was terminally ill.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

The Board notes that after issuance of a December 2013 Supplemental Statement of the Case, the Veteran and his attorney submitted additional evidence in support of his appeal (e.g., private treatment records; statement, authored by the Veteran's spouse, E. R., and log books from the USS LST 202 for the period from October 10, to November 13, 1945).  Although the Veteran did not submit a waiver of initial RO consideration of this evidence, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified to the Board after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Thus, a remand to have the AOJ initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Notwithstanding the Veteran's inservice exposure to ionizing radiation in Japan during World War II, the evidence of record demonstrates that his prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; squamous cell carcinoma, to include of the left hand; and, anemia were initially clinically demonstrated more than 40 years after his inservice radiation exposure, at the earliest, and a preponderance of the evidence of record is against a showing that these disabilities are etiologically related to his active service, to include his exposure to ionizing radiation.

2.  A cardiovascular disorder, to include hypertension, was not present until many years after military service and is unrelated to any incident of service.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

2.  Benign thyroid nodules were not incurred in or aggravated by active service, nor may they be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

3.  A posterior subcapsular cataract of the left eye was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

4.  Skin cancer, to include squamous cell carcinoma of the left hand was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

5.  Anemia was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

6.  A cardiovascular disability, to include hypertension, was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice as to the information and evidence necessary to substantiate the claims herein was provided to the Veteran by means of letters issued from the RO to the Veteran in June 2010 and January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015);

As for the duty to assist, the record includes the Veteran's service treatment and personnel records; private and VA medical treatment records; written statements of the Veteran and his spouse; medical literature; and, ship history documents.  The Veteran has not advised either the RO or the Board that additional evidentiary development is needed and none is otherwise found by the Board to be outstanding. 

Notice is taken that VA has undertaken all of the needed development set out in 38 C.F.R. § 3.311 as to dose estimates of ionizing radiation, medical opinion as to the probability that the Veteran's diagnosed prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; skin cancer, to include squamous cell carcinoma of the left hand; and, anemia are the result of inservice radiation exposure, and an opinion of the Under Secretary for Benefits.  No VA examination has been afforded the Veteran for these claims and none is found to be needed, given that there is no question that the Veteran has the above-cited disabilities and evidence involving dosage estimates and medical opinion as to causality developed under 38 C.F.R. § 3.311 adequately address the salient issues in this case. 

With regard to the duty to assist, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a cardiovascular disability.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). .

With respect to the third factor, the United States Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service.  Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements.  Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted.  Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-79.  There must also be evidence establishing that an event, injury, or disease occurred during service.  Id.  

The Board finds that a VA examination is not required in conjunction with the claim for service connection for a cardiovascular disability.  Although the record contains competent evidence of current diagnosed cardiovascular disabilities, it does not contain competent evidence that they had their onset during military service, or are otherwise etiologically related thereto.  Absent competent evidence of an in-service event, or that the Veteran's current cardiovascular disabilities are otherwise related to military service, there is no obligation to provide him with a VA examination in conjunction with his claim for service connection for a cardiovascular disability.  See McLendon, 20 Vet. App. at 83.

On the basis of the foregoing, it is determined that VA has met its duties to notify and assist.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Veteran seeks service connection for prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; skin cancer, to include squamous cell carcinoma of the left hand; and, anemia, each to include as a result of exposure to ionizing radiation.  The Veteran also seeks service connection for a cardiovascular disability.  After a brief discussion of the general laws and regulations pertaining to service connection, the Board will initially collectively analyze the claims for service connection for disabilities claimed as due to ionizing radiation exposure prior to its analysis of the claim for service connection for a cardiovascular disability. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, cardiovascular-renal disease, to include hypertension, and primary anemia are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As cardiovascular-renal disease, to include hypertension, malignant tumors and primary anemia are chronic diseases, the theory of continuity of symptomatology is applicable with respect to the claims for service connection for these disabilities. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

i. Ionizing Radiation Claims:  Prostate Cancer; Benign Thyroid Nodules; Posterior Subcapsular Cataract of the Left Eye; Skin Cancer, to include Squamous Cell Carcinoma of the Left Hand; and, Anemia

The Veteran contends that his diagnosed prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; skin cancer, to include squamous cell carcinoma of the left hand; and, anemia are the direct result of military service, notably, his exposure to ionizing radiation in Hiroshima, Japan while stationed aboard the USS LST 202 in October 1945.  Per the Veteran's and his attorney's written statements, he was stationed aboard the USS LST 202, which was docked 10 miles off the coastline of Hiroshima, Japan, and the crew was given liberties to walk through the bombed area in October 1945.  The Veteran's attorney also maintains that during this time, water that was supplied directly to the USS LST 202 was from the radiation contaminated area of Japan and, as a result, the crew was exposed to internal radiation ingestion.  The Veteran's attorney also challenges the dose estimates obtained from the Defense Threat Reduction Agency (DTRA) and indicates that the Naval Medical Research Institute tested Hiroshima, Japan on November 1, and November 2, 1945 that revealed radiation levels of 0.069 milliroentgen per hour (mR/hr) at ground zero and levels of 0.011 mR/hr at the outer most contour.  (See Veteran's attorney's written argument, received by VA in October 2013).   

Here, it is undisputed that the Veteran contracted prostate cancer in early 1991; benign thyroid nodules in early November 2009; squamous cell carcinoma of the left hand in early January 2010; and subcapsular cataracts of the left eye in July 2009.  In a January 2011 statement, the Veteran, a podiatrist, indicated that he had been diagnosed with anemia in the 1960s and that it was a result of his exposure to the atomic bomb in Hiroshima, Japan in 1945.  (See Veteran's January 2011 letter to VA; RO's February 2011 Memorandum to the Director of Compensation and Pension (C&P) Services; and, the Director of C&P's March 2011 letter to the Under Secretary of Health).  Regarding the Veteran's anemia, an August 2010 private treatment report contains a diagnosis of this disability.  

The Veteran does not allege, nor does the record otherwise demonstrate, that any of the above-cited disabilities were present in service or within the one-year period after he was discharged from military service in April 1946.  The Veteran's primary argument is that these disabilities are the direct result of having been exposed to ionizing radiation in Hiroshima, Japan in the mid-1940s.  As noted above, the Veteran, along with his attorney, also challenge the dose estimates obtained from the DTRA.  In addition, the Veteran maintains that the atomic bomb emitted Strontium 90 and Iodine 131, which affected the thyroid gland and replaced calcium in the bones, thereby destroying the bone that produce red blood cells, respectively.  The Veteran contends that according to the Atomic Energy Commission, Strontium 90 has a half-life of 28 years or 196 years to become nil in the body.  (See Veteran's January 2011 statement to VA). 

Insofar as radiation exposure is concerned, service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

There are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran; however, none of the diseases claimed herein, are among those diseases subject to presumptive service connection listed in 38 C.F.R. § 3.309 (d).  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id. 

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2). This provision provides that certain listed "radiogenic" diseases, inclusive of prostate cancer and non-malignant thyroid nodular disease, manifested 5 years or more after exposure, and posterior subcapsular cataracts, manifested six (6) months or more after exposure, in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. §  3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from inservice radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, in a February 2011 letter to VA, DTRA confirmed that the Veteran had participated as a member of the American occupation forces in Japan aboard the USS LST 202 in the area of Hiroshima from October 11 to November 3, 1945.  In addition, the evidence shows that he developed "radiogenic" diseases, inclusive of prostate cancer; posterior subcapsular cataracts; non-malignant thyroid nodular disease, and other cancers (e.g., skin cancer); thus, the claims for service connection for these disabilities fall under the administrative development under § 3. 311(b)(2).  In addition, while anemia is not listed as a "radiogenic disease" under § 3.311(b)(2), because the Veteran, a podiatrist, submitted a statement to the effect that it was the result of his in-service exposure to ionizing radiation, the Board finds it to be competent evidence and, thus, subject to the administrative development of that section.  See 38 C.F.R. § 3.311(b)(4).  

According to DTRA, the dose reconstruction applied to the Veteran's description of his exposure in Japan originated from the report, "Radiation Dose Reconstruction United States Occupation Forces in Hiroshima and Nagasaki, Japan from 1945-1946 (DNA  5512F)."  According to DTRA, the dose reconstruction was formed on the basis of the worst case assumptions for the Veteran's case.  The Veteran's dose estimate was as follows:  external gamma dose was 0.030 rem; upper bound total external gamma dose 0.089 rem; internal committed alpha dose to the prostate 0.000 rem; upper bound committed alpha dose to the prostate 0.000 rem; internal committed beta plus gamma dose to the prostate 0.000 rem; upper bound committed beta plus gamma dose to the prostate 0.001 rem; internal committed alpha dose to the thyroid 0.000 rem; upper bound committed alpha dose to the thyroid 0.000 rem; internal committed beta plus gamma dose to the thyroid 0.001 rem; upper bound committed beta plus gamma dose to the thyroid 0.005 rem; total skin dose beta plus gamma (left hand) 0.335 rem; upper bound total skin dose beta plus gamma (left hand) 1.004 rem; total eye (lens) dose beta plus gamma 0.032 rem; upper bound total eye (lens) dose beta plus gamma 0.097 rem.  According to DTRA, none of the troops participating in the occupation of Japan received a dose from neutron radiation.  (See DTRA's February 2011 letter to the RO). 

Following referral from the Director of Compensation and Pension Services to the Under Secretary of Health, the dose estimates, as well as the dates and circumstances of the Veteran's radiation exposure; the nature of his diagnosed prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; skin cancer; and anemia; the Veteran's age at exposure (21 years); time lapse between exposure and diseases (i.e., prostate cancer diagnosed 46 years after initial exposure; benign thyroid nodule diagnosed 52 years after initial exposure; posterior subcapsular cataract of the left eye diagnosed 53 years after initial exposure; and, squamous cell carcinoma of the left hand initially diagnosed 64 years after initial exposure); pertinent family and employment history (one or both parents had an unspecific form of cancer and the Veteran had worked as a public health sanitarian and podiatrist); his self-diagnosis of anemia in 1962; and, history of known carcinogen exposure (none), the Under Secretary of Health formulated the following medical opinions as to the effect of the amount of radiation to which he was exposed and its linkage to his claimed disabilities in an April 2011 report. 

Regarding the Veteran's benign nodular thyroid disease, the Under Secretary of Health noted that the literature was contradictory on whether hypothyroidism may be caused by exposure to radiation from nuclear devices.  The Under Secretary noted that one medical study found that hypothyroidism in persons under 30 years of age at the time of irradiation showed a dose dependent excess however this appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of 1 Gy (100 rem) which was more than 300 percent of the Veteran's dose.  According to the Under Secretary of Health, another study, the BEIR VII report, indicated that several non-malignant diseases including thyroid disease, showed a dose response.  However, that same study found that it was not possible to rule out a model with a threshold as high as 0.5 Sv (50 rem).  The Veteran's thyroid dose was noted to have been well below this threshold dose.  It was noted that atomic bomb survivors under the age of 30 at the time of exposure showed a dose dependent excess of thyroid disease defined to include nontoxic nodular goiter diffuse; goiter thyrotoxicosis; chronic lymphocyte thyroiditis; and hypothyroidism.  However, the excess became evident within 20 years after irradiation.  According to the Under Secretary of Health, the Veteran's thyroid disease was not diagnosed until 47 years after his exposure.  

Regarding the Veteran's posterior subcapsular cataract of the left eye, the Under Secretary of Health noted that a study entitled "Cataracts among Chernobyl clean-up workers: implications regarding possible eye exposures by Basil Worgul," et al, in Radiation Research in 2007, found that the maximum likelihood dose threshold for Stage I posterior subcapsular cataracts was 35 rad with a 95 percent confidence interval of 19-66 rad.  According to the Under Secretary of Health, this did not include the Veteran's total dose to the lens of the eye of 0.097 rem.  The Veteran's dose was only 0.3 percent of the threshold dose.  Regarding anemia, the Under Secretary of Health indicated that lymphocyte depletion may be seen within hours of irradiation, whereas platelets and granulocytes were depleted over days and depletion of red cells (erythrocytes) occurred over weeks.  Late changes of aplastic anemia that were reported in the literature could also occur as a result of vascular compromise and fibrosis.  Under these circumstances, all cell lines would have been equally affected and such changes would not be have been seen with acute marrow doses of less than 10 to 20 Gy (1000 to 2000 rads) in a relatively acute regimen.  The Veteran's dose was less than 0.01 percent of the lower threshold for these types of effects including his reported anemia.  

Finally, regarding the Veteran's prostate and skin cancers, the Under Secretary of Health used The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health to estimate the likelihood that exposure to ionizing radiation was responsible for the development of these cancers.  For purposes of calculation, the Veteran's external radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure, 1945.  That assumption would tend to increase the probability of causation (PC) as calculated  by the IREP.  The program calculated a probability of causation of 0.00 percent for prostate cancer and 0.28 percent for the squamous cell carcinoma.

In view of the above, the Under Secretary of Health opined that it was less likely than not that the Veteran's prostate cancer; thyroid nodular disease; posterior subcapsular cataract of the left eye; squamous cell carcinoma of the left hand, and, anemia could have been attributed to ionizing radiation exposure while in military service.  (See Under Secretary of Health's April 2011 report). 

The Under Secretary of Health's April 2011 medical opinion was thereafter forwarded to the Director of the VA's Compensation Service.  In an April 2011 memorandum, the Director of VA C &P Service, opined, on the basis of relevant factors, to include the Under of Secretary of Health's April 2011 opinion, and a review of the evidence in its entirety, that there was no reasonable possibility that the Veteran's prostate cancer; benign thyroid nodular disease; posterior subcapsular cataract of his left eye; squamous cell carcinoma of the left hand; and, anemia resulted from radiation exposure in service.  (See Director of C & P's April 2011 opinion).

The Board acknowledges that the Veteran is a podiatrist and that he has the education and training to provide medical opinions relating to disorders of the foot and ankle.  The Board also recognizes his steadfast belief that his prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; skin cancer, to include squamous cell carcinoma of the left hand; and, anemia are due to radiation exposure he had in Hiroshima, Japan during wartime; however, he is not shown to have the expertise or training necessary to render competent opinions as to radiation dosage or linkage between radiation exposure in 1945 and the onset of the claimed disabilities decades later, which are the dispositive questions in this appeal.  The Board finds that a calculation of radiation exposure without an objective means of calculation or a correlation between radiation exposure and the above-cited disabilities is not something to which the Veteran is competent to provide a probative opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the Board finds that the evidence of record preponderates against entitlement to the benefits sought on appeal and it is noteworthy that the Veteran does not present any scientific or medical evidence indicating that the above-cited disabilities are the direct result of his radiation exposure per Combee.   

Thus, based on the lack of probative evidence of an association between the Veteran's prostate cancer; benign thyroid nodules; posterior subcapsular cataract of the left eye; squamous cell carcinoma, to include of the left hand; and, anemia and his period of military service, to include his exposure to ionizing radiation, the Board concludes that the preponderance of the evidence is against the claims for service connection for these disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the benefits sought on appeal are accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ii. Cardiovascular Disability

The Veteran seeks service connection for a cardiovascular disability.  

The Board will deny the claim for service connection for a cardiovascular disability  because the preponderance of the evidence of record is against a finding that he had a cardiovascular disability during service and that any currently diagnosed cardiovascular disability is etiologically related thereto. 

The Board initially finds that Shedden element number one (1), evidence of a current disability, has been met.  Post-service private treatment records show that the Veteran has been diagnosed as having hypertension; supraventricular tachycardia; right bundle branch block with left anterior fascicular block, systolic murmur; and transient ischemic attack.  (See treatment records, prepared by Dr. K. D., dated from December 1994 to September 2007).  Thus, there is evidence of a current cardiovascular disability and Shedden element number one (1) has been met.  Thus, the question to be resolved is whether any of the Veteran's currently diagnosed cardiovascular disabilities are related to his period of military service, or had their onset therein.

Regarding Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records, to include an August 1943 service enlistment examination report, are devoid of any subjective complaints, findings, or treatment for a cardiovascular disability, to include hypertension.  The Veteran's blood pressure at service entrance was 130/70.  As the evidence does not disclose any in-service cardiovascular disease or injury, Shedden element number two (2) has not been met, and the claim fails on this basis alone. 

However, for the sake of completeness, the Board will discuss Shedden element number three (3), evidence of a nexus to military service.  The post-service VA and private treatment records do not indicate that the current diagnoses of hypertension; supraventricular tachycardia; right bundle branch block with left anterior fascicular block; systolic murmur; and, transient ischemic attack are in any way related to the Veteran's period of military service.  Rather, the post-service treatment records show that these disabilities were diagnosed several decades after the Veteran's separation from military service in April 1946.  Thus, for these reasons, the Board finds that Shedden element number three (3), nexus to military service, has not been met and the claim fails on this basis.  

Moreover, the Veteran has also not claimed (and the evidence does not show) that he has experienced continuous symptoms of any of the claimed cardiovascular disabilities since service.  Similarly, the Veteran has not claimed (and the record does not show) that any cardiovascular disability, to include hypertension, manifested to a compensable degree within a year after he separated from service in April 1946. 

The Board recognizes that the Veteran is a podiatrist and that he has the education and training to provide a medical opinion.  However, in this case, the Board does not find the Veteran's assertion that the above-cited cardiovascular disabilities are related to his period of military service to be of high probative value.  The Veteran has not reported any associated cardiovascular disability in service and the record does not otherwise indicate such disability in service.  Indeed, he has not reported any such disease or injury.

In light of the foregoing, the preponderance of the evidence of record is against a finding of a nexus between the Veteran's diagnosed cardiovascular disabilities, to include hypertension, and his period of military service.  The claim for service connection for a cardiovascular disability is, therefore, denied.

      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for prostate cancer, to include as due to exposure to ionizing radiation, is denied.

Service connection for benign thyroid nodules, to include as due to exposure to ionizing radiation, is denied. 

Service connection for posterior subcapsular cataract, left eye, to include as due to exposure to ionizing radiation, is denied.  

Service connection for skin cancer, to include squamous cell carcinoma of the left hand, to include as due to exposure to ionizing radiation, is denied. 

Service connection for anemia (also claimed as a bone condition), to include as due to exposure to ionizing radiation, is denied. 

Service connection for a cardiovascular disability (originally claimed as a cardiac abnormality) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


